NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
BROADCOM CORPORATION,'
Plaintiff-Appellee,
V.
EMULEX CORPORATION,
Defendcmt~Appellant.
2012-1309
Appea1 from the United States District Court for the
Ce11tra1 District of Ca1ifornia in case no. 09-CV-1058,
Judge James V. Se1na.
` oN MoTIoN
ORDER
Emulex C0rporation submits a motion for a stay of the
district court's permanent injunction, pending appea1.
Emulex also moves to expedite briefing and to expedite
the appellees response to the motion for a stay. Broad-
com Corporation opposes expedited briefing
Upon consideration thereof
IT IS ORDERED THATZ

BROADCOM V. EM`U`LEX 2
(1) Broadcom Corporation's response to the motion
for a stay is due no later than May 3, 2012. The motion to
expedite the response to the motion for a stay is moot.
(2) The motion to expedite the briefing schedule is
denied. Emulex may of course file its briefs and the joint
appendix early, without order of the court, and thereby
significantly expedite the case. Emulex has not shown
that Broadcom Corporation's time to file its brief should
be shortened, although Broadcom should not anticipate
any extensions of time to Ele its brief. a
FoR THE CoURT
APR 2 6 2012
/s/ J an Horbaly `
Date J an Horbaly
Clerk
cc: Juanita R. Brooks, Esq. .
William F. Lee, Esq.
s8
,FBLED
us coun FAPz=eALs ron
THE *'~’EDERAL C|HCU|T
APR 2 32012
ammann
|1EBK